

EXHIBIT 10.7
THIRD AMENDED AND RESTATED
ARCH CAPITAL GROUP LTD. INCENTIVE COMPENSATION PLAN
SECTION 1. Purpose.
Arch Capital Group Ltd., a Bermuda company (the “Company”), hereby establishes
this Incentive Compensation Plan (as amended from time to time, the “Plan”) in
order to provide the Company’s employees with an opportunity to earn annual
bonus compensation as an incentive and reward for their efforts to achieve the
financial and strategic objectives of the Company.
SECTION 2. Definitions.
2.1        “After-Tax Profit (Loss)” has the meaning specified on Schedule I
hereto.
2.2        “Aggregate Target Amount” has the meaning specified in Section 4.3(a)
hereof.
2.3        “Award” means the amount of bonus compensation to which an Eligible
Employee is entitled for each Plan Year as determined by the Committee pursuant
to Section 4 and 5 of the Plan.
2.4        “Board” means the Board of Directors of the Company.
2.5        “Cash Flow” has the meaning specified on Schedule I hereto.
2.6        “CAT Business” means business classified by the Company as property
catastrophe reinsurance.
2.7        “Cause” means, with respect to an Eligible Employee, (a) theft or
embezzlement by the Eligible Employee with respect to the Company or its
Subsidiaries; (b) malfeasance or negligence in the performance of the Eligible
Employee’s duties; (c) the commission by the Eligible Employee of any felony or
any crime involving moral turpitude; (d) willful or prolonged absence from work
by the Eligible Employee (other than by reason of disability due to physical or
mental illness); (e) failure, neglect or refusal by the Eligible Employee to
adequately perform his or her duties and responsibilities as determined by the
Company; (f) continued and habitual use of alcohol by the Eligible Employee to
an extent which materially impairs the Eligible Employee’s performance of his or
her duties without the same being corrected within ten (10) days after being
given written notice thereof; or (g) the Eligible Employee’s use of illegal
drugs without the same being corrected within ten (10) days after being given
written notice thereof.
2.8        “Code” means the Internal Revenue Code of 1986, as amended, including
applicable regulations thereunder.
2.9    “Committee” means the Compensation Committee of the Board, or such other
Board committee or subcommittee (or the entire Board) as may be designated by
the Board to administer the Plan.
2.10    “Company” has the meaning specified in Section 1 hereof or any
successor.





--------------------------------------------------------------------------------




2.11    “Deficits” has the meaning specified in Section 4.3(d) hereof.
2.12    “Development Period” has the meaning specified in Section 4.3(e) hereof.
2.13    “Earned” has the meaning specified in Section 4.3(c) hereof.
2.14    “Eligible Employee” means an employee of the Company or its
Subsidiaries, including any director who is an employee, who is selected to
participate in the Plan by the Committee.
2.15        “Employer” means the Company, Arch Reinsurance Ltd., Arch
Reinsurance Company, Arch Capital Group (U.S.) Inc., Arch Insurance Group Inc.
and its Subsidiaries, Arch Capital Services Inc., and any other Subsidiary of
the Company that becomes an Employer in accordance with Section 8.1 hereof.
2.16        “Equity” has the meaning specified on Schedule I hereto.        
2.17        “Formula Approach” has the meaning specified in Section 4.1 hereof.
2.18        “Formula Approach Pool” has the meaning specified in Section 4.3(a)
hereof.
2.19        “Hurdle ROE” has the meaning specified in Section 4.3(b) hereof.
2.20        “Insurance Segment” means the insurance business segment of the
Company and its Subsidiaries.
2.21    “Investment Income” has the meaning specified on Schedule I hereto.
2.22    “Maximum Carryforward Amount” has the meaning specified in Section
4.3(c) hereof.
2.23    “Maximum Formula Approach Pool” has the meaning specified in Section
4.3(c) hereof.
2.24    “Mortgage Segment” means the mortgage business segment of the Company
and its Subsidiaries.
2.25        “Operating Expenses” has the meaning specified on Schedule I hereto.
2.26        “Permanent Disability” means, with respect to an Eligible Employee,
those circumstances where the Eligible Employee is unable to continue to perform
the usual customary duties of his or her assigned job for a period of six (6)
months in any twelve (12) month period because of physical, mental or emotional
incapacity resulting from injury, sickness or disease. Any questions as to the
existence of a Permanent Disability shall be determined by a qualified,
independent physician selected by the Company and approved by the Eligible
Employee (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Plan.
2.27        “Plan” has the meaning specified in Section 1 hereof.
2.28    Plan Year” means (i) with respect to the Target Bonus Approach, a
calendar year and (ii) with respect to the Formula Approach, an underwriting (or
policy) year commencing on January 1 and ending on December 31 during which an
accounting shall be made for all Underwriting Profit (Loss) attributable to
Policies having an inception or renewal date during such 12-month period.




2
    

--------------------------------------------------------------------------------




2.29        “Policies” means policies, binders, contracts or agreements of
insurance or reinsurance.        
2.30        “Pre-Tax Profit” has the meaning specified on Schedule I hereto.
2.31        “Reinsurance Segment” means the reinsurance business segment of the
Company and its Subsidiaries.
2.32    “ROE” has the meaning specified on Schedule I hereto.
2.33            “Senior Executives” has the meaning set forth in Section 4.1
hereof.
2.34            “Subsidiary” means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns shares
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
2.35    “Target Bonus Approach” has the meaning specified in Section 4.1 hereof.
2.36    “Target Bonus Approach Pool” has the meaning specified in Section 4.2(a)
hereof.
2.37    “Target Bonus Opportunity” means, with respect to each Eligible
Employee, a target bonus expressed as a percentage of his or her annual base
salary, which is intended as an approximation of the bonus payment that would be
paid if aggressive performance goals and other expectations are met by both the
Eligible Employee and the business segment or unit he or she is employed by. The
Target Bonus Opportunity for each Eligible Employee shall be periodically
established (i) by senior management of the applicable business segment or unit
and (ii) by the Committee, in the case of certain Senior Executives designated
by the Committee (subject to applicable employment agreements).
2.38    “Underwriting Profit (Loss)” has the meaning specified on Schedule I
hereto.
2.39     “Retirement Age” means the later of an Eligible Employee’s 55th
birthday or the fifth anniversary of the first day of the Plan Year in which
such Eligible Employee’s participation in the Plan commenced.
SECTION 3. Administration.
The Plan shall be administered by the Committee. The Committee shall have the
authority, in its sole discretion, to administer the Plan and to exercise all of
the powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to (i) establish performance goals for the awarding of
Awards for each Plan Year; (ii) determine the Eligible Employees to whom Awards
are to be made for each Plan Year; (iii) determine whether performance goals for
each Plan Year have been achieved; (iv) authorize payment of Awards under the
Plan; (v) adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and make all other determinations and judgments
relating to the Plan as it shall deem advisable; and (vi) interpret the terms
and provisions of the Plan; provided that neither the Committee nor the Board
shall have any discretion to reduce any previously determined Award. All
determinations made by the Committee with respect to the Plan and Awards
thereunder shall be final and binding on all persons, including the Company and
all Eligible Employees.




3
    

--------------------------------------------------------------------------------




SECTION 4. Determination of Awards.
4.1        Performance Measures. The Plan combines two sets of performance
measures: (i) a qualitative judgment about progress and performance each Plan
Year based on a number of factors, including the management plan for such Plan
Year and non-prescribed measures (the “Target Bonus Approach”), as set forth in
Section 4.2 hereof; and (ii) a quantitative, formula-based measure (the “Formula
Approach”), as set forth in Section 4.3 hereof. The Target Bonus Approach shall
apply to certain senior executives (the “Senior Executives”) of the Company and
its Subsidiaries designated by the Committee from time to time. The Formula
Approach shall apply to those Eligible Employees designated by the Senior
Executives. All Eligible Employees of Arch Capital Services Inc. and any
non-designated Eligible Employees shall be subject to the Target Bonus Approach.
Awards under the Target Bonus Approach and the Formula Approach shall be
determined as set forth in Section 4.2 and Section 4.3, respectively, and shall
be payable as set forth in Section 5 hereof.
4.2        Target Bonus Approach.
(a)    Target Bonus Approach Pool. Under the Target Bonus Approach, a separate
bonus pool shall be established for the Company and certain of its Subsidiaries,
the Insurance Segment, the Mortgage Segment, the Reinsurance Segment and Arch
Capital Services Inc. for each Plan Year (each, a “Target Bonus Approach Pool”).
The Target Bonus Approach Pool for each segment for any given Plan Year shall
initially equal the sum of the individual Target Bonus Opportunities for each
Eligible Employee included in such segment, which amount shall be adjusted
upward or downward to reflect the segment’s actual performance as recommended by
senior management of the applicable business segment or unit but determined by
the Committee. Performance shall be judged against the achievement of the
strategic and financial objectives contained in the applicable management plan
submitted to the Board for the Plan Year, peer group performance and other
measures deemed applicable by the Committee.
(b)    Individual Participation. At the individual level, actual performance
bonuses for each Eligible Employee shall reflect both individual and segment
performance. An Eligible Employee’s participation in the applicable Target Bonus
Approach Pool shall be initially based on his or her Target Bonus Opportunity,
which participation shall be adjusted based on his or her performance. Any such
adjustments (other than those for Senior Executives, as determined by the
Committee) shall be made in a zero sum manner and not affect the overall size of
the Target Bonus Approach Pool. All performance assessments shall include both
objective and subjective elements, and the general performance weighting
guidelines between segment and individual performance to be applied to an
Eligible Employee’s Target Bonus Opportunity shall be determined by senior
management of the applicable business segment or unit.
4.3        Formula Approach.
(a)    Formula Approach Pool. Under the Formula Approach, a separate bonus pool
shall be established for the Insurance Segment, the Mortgage Segment and the
Reinsurance Segment for each Plan Year and other separate bonus pools may be
established by the Committee (each, a “Formula Approach Pool”). The Formula
Approach Pool for each of the Insurance Segment, the Mortgage Segment, the
Reinsurance Segment and any other segment pools for any given Plan Year shall
initially equal the sum of the individual Target Bonus Opportunities for each
Eligible Employee included in such segment (each, an “Aggregate Target Amount”).
The actual Formula Approach Pool will be a percentage of the Aggregate Target
Amount based upon




4
    

--------------------------------------------------------------------------------




the ROE achieved for such Plan Year. Schedule II sets forth the size of the
Formula Approach Pool based on various levels of ROE, which schedule shall be
reviewed and may be adjusted by the Committee for each Plan Year.

        (b)    Hurdle ROE. With respect to the Insurance Segment, the Mortgage
Segment, the Reinsurance Segment and any other segments, no Awards shall be
payable for a given Plan Year unless a minimum ROE equal to the applicable
hurdle rate set forth on Schedule II for the Plan Year, without taking into
account any amounts carried forward pursuant to Section 5.3(c) hereof (the
“Hurdle ROE”), is achieved by such segment for such Plan Year.
(c)    Maximum Formula Approach Pool; Carryforwards. For any given Plan Year,
the maximum Formula Approach Pool for each of the Insurance Segment, the
Mortgage Segment, the Reinsurance Segment and any other segments shall equal
200% of the applicable Aggregate Target Amount (each, a “Maximum Formula
Approach Pool”). For any given Plan Year, on and after the third anniversary of
the end of such Plan Year, Earned amounts in excess of each Maximum Formula
Approach Pool up to an additional 200% of such applicable Aggregate Target
Amount (the “Maximum Carryforward Amount”) shall be carried forward and made
available, only to Eligible Employees who participated in such Plan Year, in
Plan Years subsequent to such Plan Year where the applicable Maximum Formula
Approach Pool is not expected to be Earned by the end of the applicable
Development Period, provided that the Earned amount which may be carried forward
to any subsequent Plan Year shall not exceed 25% of the Earned Maximum
Carryforward Amount. Notwithstanding anything set forth in the Plan, for a given
Plan Year, amounts payable with respect to each of the Insurance Segment, the
Mortgage Segment, the Reinsurance Segment and any other segment shall not exceed
15% of the Pre-Tax Profit for such segment, respectively, for such Plan Year.
For purposes hereof, with respect to a given amount, “Earned” means the
inception-to-date actual amount calculated for the applicable item through the
end of the period being calculated.
(d)    Deficits. After-Tax Losses (and not After-Tax Profit that is below the
Hurdle ROE) for a given Plan Year (“Deficits”) shall offset available After-Tax
Profit in subsequent Plan Years until all Deficits are eliminated.
(e)    Development Period. For each Plan Year, the Formula Approach Pool for
each of the Insurance Segment, the Mortgage Segment, the Reinsurance Segment and
any other segment shall be calculated annually for 10 years (a “Development
Period”). The first calculation shall be made within two and one half months
following the end of the initial 12-month calendar year period included in each
Plan Year, and the final calculation shall be made within two and one half
months following the end of the tenth year following the commencement of such
Plan Year, with losses and loss adjustment expenses (if any) projected to
ultimate and discounted to present value basis at such time.
(f)    CAT Business. The results of CAT Business shall be calculated over
five-year periods based on actual catastrophe experience (terrorism included).
Accordingly, at the end of (i) the fifth Plan Year and (ii) each five-year
period thereafter, Underwriting Profit (Loss) and Cash Flow shall be initially
determined for CAT Business for such five-year period, and then such
Underwriting Profit (Loss) and Cash Flow shall be allocated to each Plan Year
included in the five-year period based on net premiums written attributable to
CAT Business Policies having an inception or renewal date within such Plan Year.
Following such initial calculation, the results of




5
    

--------------------------------------------------------------------------------




CAT Business shall be part of the annual recalculations of Underwriting Profit
(Loss) and Cash Flow for the remainder of the respective Development Period
relating to each Plan Year.
(g)    Individual Participation. Individual participation in the applicable
Formula Approach Pool shall be initially determined based on the relative Target
Bonus Opportunity of each of the designated Eligible Employees and shall be
subject to adjustment each Plan Year by senior management of the applicable
business segment or unit based on criteria it deems appropriate, provided that
any such adjustments shall be made in a zero sum manner and not affect the
overall size of the applicable Formula Approach Pool.
(h)    Board Review of Formula Approach. If the Board or the Committee
determines that the Formula Approach results in compensation levels that do not
appropriately reflect the Company’s underlying performance, then the Board or
the Committee may terminate the Formula Approach or make adjustments to it that
it deems appropriate.
SECTION 5. Payment of Awards.
5.1    Form of Award. Except as otherwise provided in Section 8.9 below, any
Awards payable under this Plan shall be paid in cash.
5.2    Payout Period. For each Plan Year, and subject to Section 5.3 hereof,
Awards under the Target Bonus Approach shall be paid after the end of the Plan
Year and no later than March 15 of the of the year immediately following the
Plan Year. For each Plan Year, and subject to Section 5.3 hereof, Awards under
the Formula Approach shall be paid over a four-year period as follows: 40% shall
be paid after the end of the Plan Year and no later than March 15 of the of the
year immediately following the Plan Year (based on Company performance
determined consistent with Section 4.3 above through the end of the Plan Year),
and 20% shall be paid no earlier than January 1 and no later than March 15 of
each of the years immediately following the end of each of the next three
calendar years, in each case based on Company performance determined consistent
with Section 4.3 above through the end of the calendar year immediately
preceding the year of payment. Notwithstanding the foregoing, in the case of the
property facultative reinsurance division of the Reinsurance Segment, for each
Plan Year, and subject to Section 5.3 hereof, Awards under the Formula Approach
shall be paid over a three-year period as follows: 60% shall be paid after the
end of the Plan Year and no later than March 15 of the of the year immediately
following the Plan Year (based on Company performance determined consistent with
Section 4.3 above through the end of the Plan Year), and 20% shall be paid no
earlier than January 1 and no later than March 15 of each of the years
immediately following the end of each of the next two calendar years, in each
case based on Company performance determined consistent with Section 4.3 above
through the end of the calendar year immediately preceding the year of payment.
If, following such initial four-year or three year, as applicable, period
relating to a given Plan Year, any additional amounts are owed to Eligible
Employees under the Formula Approach as a result of recalculation of the
applicable Formula Approach Pool based on Company performance through the end of
a calendar year, then such amounts shall be paid to such Eligible Employees no
earlier than January 1 and no later than March 15 of the immediately following
calendar year. Notwithstanding the foregoing, the payment schedule for Eligible
Employees subject to the Formula Approach who are junior employees may be
modified by senior management, but no such modification may result in any amount
being paid later than March 15 of the calendar year immediately following the
calendar year for which Company performance is used to determine the amount of
the payment.




6
    

--------------------------------------------------------------------------------




5.3    Continued Service. Each Eligible Employee must be employed by the Company
at the time of each payment of an Award; provided, however, that, (x) in the
event an Eligible Employee ceases to be an employee of the Company after the
Award for a Plan Year is determined and communicated to the Eligible Employee
but prior to the date all payments under an Award are made (i) due to
termination (A) by the Company not for Cause or (B) with respect to an Eligible
Employee designated by the Committee, by the Eligible Employee for Good Reason
(as defined within such Eligible Employee's employment agreement, unless
otherwise determined by the Committee), or (ii) as a result of death of the
Eligible Employee, the Award shall no longer be subject to the condition that
the Eligible Employee remain employed through the time of payment and payments
under the Award shall be made when such Award payments are regularly made
hereunder following such termination of employment (the amount of such payments,
if any, shall be as calculated herein and, in the case of Formula Approach
Awards, shall be based on the continued performance of the Company as set forth
in Section 4.3 hereof); and (y) in the event an Eligible Employee ceases to be
an employee of the Company prior to the date all payments under an Award are
made (i) due to termination as a result of Permanent Disability or (ii) due to
termination of employment (other than by the Company for Cause) after the
attainment of Retirement Age, payments under such Award shall continue to be
made when the Award payments are normally made hereunder (the amount of such
payments, if any, shall be as calculated herein and, in the case of Formula
Approach Awards, be based on the continued performance of the Company as set
forth in Section 4.3 hereof), so long as, prior to the applicable payment date,
such Eligible Employee does not, without the written consent of the Company,
engage in any activity in competition with any activity of the Company or any of
its Subsidiaries other than (i) serving on the board of directors (or similar
governing body) of another company or (ii) serving as a consultant for no more
than 26 weeks per calendar year providing services that do not, in whole or in
part, relate to the business or operations of an insurance or reinsurance
company; provided that if the Eligible Employee does engage in such activity
after termination for such reasons, any unpaid portion of the Award shall be
forfeited by the Eligible Employee and become the property of the Company. For
purposes hereof, service with any of the Company’s Subsidiaries shall be
considered to be service with the Company.
If the Eligible Employee ceases to be an employee of the Company for any other
reason prior to the date that all amounts under an Award are paid, the Award,
including applicable carryforwards, shall be forfeited by the Eligible Employee
and become the property of the Company. For purposes hereof, service with any of
the Subsidiaries shall be considered to be service with the Company. In the case
of Awards made under the Formula Approach, the Awards shall include applicable
carryforwards and Deficits, and terminated employees’ forfeited Awards,
including applicable carryforwards, shall be removed from the applicable bonus
pool.
SECTION 6. Non-Transferability.
No Award or rights under this Plan may be transferred or assigned other than by
will or by the laws of descent and distribution.
SECTION 7. Amendments and Termination.
The Board may terminate the Plan at any time and may amend it from time to time,
provided, however, that no termination or amendment of the Plan shall adversely
affect the rights of an Eligible Employee or a beneficiary to a previously
determined Award without the written consent of such Eligible Employee or
beneficiary.




7
    

--------------------------------------------------------------------------------




SECTION 8. General Provisions.
8.1    Subsidiaries. Any Subsidiary of the Company may, upon approval by the
Committee, become an Employer under the terms of the Plan. Notwithstanding any
provision of the Plan to the contrary, benefits payable under the Plan to an
Eligible Employee or his or her beneficiary shall be the obligation of the
Employer who actually employs (or, in the case an Eligible Employee who is no
longer employed by an Employer, last employed) the Eligible Employee; provided,
however, that in the event the Eligible Employee’s employer fails to make a
payment of benefits to the Eligible Employee or his or her beneficiary when due
under the terms of the Plan, the Company (the parent company of the Employers)
shall be obligated to make such benefit payments in accordance with the terms of
the Plan.
8.2        Unfunded Plan. The Plan shall be an unfunded incentive compensation
arrangement. Nothing contained in the Plan, and no action taken pursuant to the
Plan, shall create or be construed to create a trust of any kind. An Eligible
Employee’s right to receive a bonus shall be no greater than the right of an
unsecured general creditor of the Company. All bonuses shall be paid from the
general funds of the Employers, and no segregation of assets shall be made to
ensure payment of bonuses.
8.3        Withholding. The Company may provide for the withholding from any
benefits payable under this Plan all Federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.
8.4    Excess Parachute Payments.
(a)    Notwithstanding any other provision of the Plan, in the event that the
amount of payments or other benefits payable to any Eligible Employee under the
Plan (including, without limitation, the acceleration of any payment or the
accelerated vesting of any payment or other benefit), together with any
payments, awards or benefits payable under any other plan, program, arrangement
or agreement maintained by the Company or one of its affiliates, would
constitute an “excess parachute payment” (within the meaning of Section 280G of
the Code), the payments under this Plan shall be reduced (by the minimum
possible amounts) until no amount payable to the Eligible Employee under the
Plan constitutes an “excess parachute payment” (within the meaning of Section
280G of the Code); provided, however, that no such reduction shall be made if
the net after-tax payment (after taking into account Federal, state, local or
other income, employment and excise taxes) to which the Eligible Employee would
otherwise be entitled without such reduction would be greater than the net
after-tax payment (after taking into account Federal, state, local or other
income, employment and excise taxes) to the Eligible Employee resulting from the
receipt of such payments with such reduction.
(b)    All determinations required to be made under this Section 8.4, including
whether a payment would result in an “excess parachute payment” and the
assumptions to be utilized in arriving at such determinations, shall be made by
an accounting firm designated by the Company (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Eligible
Employee as requested by the Company or the Eligible Employee. All fees and
expenses of the Accounting Firm shall be borne solely by the Company and shall
be paid by the Company. Absent manifest error, all determinations made by the
Accounting Firm under this Section 8.4 shall be final and binding upon the
Company and the Eligible Employee.
(c)    In the event the Eligible Employee has an employment agreement in effect
with the Company or an affiliate providing for a similar excess parachute
payment cutback, the cutback calculations and determinations under this Section
8.4 will be coordinated with the




8
    

--------------------------------------------------------------------------------




cutback calculations and determinations under the employment agreement,
resulting in one calculation and one cutback determination. Any required cutback
shall be made first to payments as provided under the employment agreement and
then to payments under this Plan.
8.5        Hold Harmless. No member of the Board of the Committee, nor any
officer or employee of the Company acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination or
interpretation taken or made with respect to the Plan, and all members of the
Board or the Committee and all officers or employees or the Company acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination or
interpretation.
8.6        Other Benefits; No Right of Employment. Nothing set forth in this
Plan shall prevent the Board or the Committee from adopting other or additional
compensation arrangements. Neither the adoption of the Plan or any Award
hereunder shall confer upon an Eligible Employee any right to continued
employment.
8.7        Captions. The captions preceding the sections and articles hereof
have been inserted solely as a matter of convenience and in no way define or
limit the scope or intent of any provisions of the Plan.
8.8     Governing Law. The Plan shall be interpreted, construed and administered
in accordance with the laws of the State of New York, without giving effect to
principles of conflict of laws.
8.9    Section 162(m). Payments under this Plan may be deferred by the Committee
to the extent that the Committee reasonably anticipates that, if the payment
were made as scheduled, the United States federal income tax deduction of any
Subsidiary that is subject to United States federal income tax would not be
permitted for the payment due to the application of Section 162(m) of the Code.
Any payment deferred under this Section 8.9 shall be made, subject to the
possible application of the delay provided for in Section 8.10 below, as soon as
reasonably practicable following the first date on which the Company anticipates
or reasonably should anticipate that, if the payment were made on such date, the
Subsidiary’s deduction with respect to such payment would no longer be
restricted due to the application of Section 162(m) of the Code. With respect to
any amount deferred under this Section 8.9, the Committee, in its discretion,
may credit notional earnings on the amount or substitute for the deferred
payment, restricted share units in respect of common shares of the Company
having a fair market value equal to the amount of the deferred payment, and
common shares subject to the restricted share units shall be distributed at the
time payments are to be made in accordance with this Section 8.9. Any restricted
share units shall be granted under the Company’s 2015 Long Term Incentive and
Share Award Plan (or any successor plan). If any scheduled payment to an
Eligible Employee in a calendar year is delayed in accordance with this Section
8.9, all scheduled payments to that Eligible Employee that could be delayed in
accordance with Treas. Reg. § 1.409A-2(b)(7)(i) shall also be delayed. For
purposes of any deferral under this Section 8.9, the Company shall treat all
payments to similarly situated employees on a reasonably consistent basis.
8.10    Sections 409A and 457A. It is intended that the Plan will comply with
Sections 409A and 457A of the Code (and any regulations and guidelines issued
thereunder) to the extent it is subject thereto, and the Plan shall be
interpreted on a basis consistent with such intent. The Plan may be amended in
any respect deemed by the Board or the Committee to be necessary in order to
preserve compliance with Sections 409A and 457A of the Code. Notwithstanding any
provision to the contrary in this Plan, if an Eligible Employee is deemed on the
date of his or her “separation from service” (within




9
    

--------------------------------------------------------------------------------




the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company and its
affiliates to be a “specified employee” (within the meaning of Treas. Reg.
Section 1.409A-1(i)), then with regard to any payment that is considered
deferred compensation under Section 409A payable on account of a “separation
from service” that is required to be delayed pursuant to Section 409A(a)(2)(B)
of the Code (after taking into account any applicable exceptions to such
requirement), such payment shall be made on the date that is the earlier of (i)
the expiration of the six (6)-month period measured from the date of the
Eligible Employee’s “separation from service,” or (ii) the date of the Eligible
Employee’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments delayed pursuant to this Section shall be paid to the Eligible
Employee in a lump sum. The Company shall not have any obligation to indemnify
or otherwise protect the Eligible Employee from any obligation to pay any taxes,
interest or penalties pursuant to Sections 409A or 457A of the Code. Whenever
payments under this Plan are to be made in installments, each such installment
shall be deemed to be a separate payment for purposes of Section 409A.
SECTION 9. Effective Date of Plan.
The Plan became effective as of January 1, 2003, and shall remain in effect
until such time as it may be terminated pursuant to Section 7 hereof. This Third
Amendment and Restatement of the Plan became effective as of January 1, 2016.






10
    

--------------------------------------------------------------------------------






Schedule I
Unless otherwise indicated, all capitalized terms used below have the meanings
specified in the Plan.
“ROE” means, with respect to each of the Insurance Segment, the Mortgage Segment
and the Reinsurance Segment for a given Plan Year, After-Tax Profit (Loss)
divided by Equity. For each Plan Year, ROE shall be recalculated annually during
the Development Period relating to such Plan Year.
“After-Tax Profit (Loss)” means, with respect to each of the Insurance Segment,
the Mortgage Segment and the Reinsurance Segment for a given Plan Year, the sum
of (i) Underwriting Profit (Loss) and (ii) Investment Income, taxed based upon
the effective tax rate of the Insurance Segment, Mortgage Segment or Reinsurance
Segment, as applicable.
“Cash Flow” means, with respect to the Insurance Segment, the Mortgage Segment
and the Reinsurance Segment for a given Plan Year, net operating cash flow for
such segment reflecting premiums and fees collected, net of reinsurance, loss
and loss adjustment expenses paid, underwriting expenses paid and all other
operating expenses, including unallocated loss adjustment expenses, allocation
of expenses from the Company and Arch Capital Services Inc., federal excise
taxes, applicable income taxes and costs of letters of credit, but excluding
bonuses payable to Eligible Employees (“Operating Expenses”). For such purposes,
CAT Business shall be reflected in the Formula Approach in the manner described
in Section 4.3(f) of the Plan.
“Equity” means, with respect to each of the Insurance Segment, the Mortgage
Segment and the Reinsurance Segment for a given Plan Year, the amount of capital
allocated to each such segment as recommended by senior management and
determined by the Committee.
“Investment Income” means, with respect to the Insurance Segment, the Mortgage
Segment and the Reinsurance Segment for a given Plan Year, the sum of investment
income, compounded as per the applicable U.S. treasury security, on:
(i)
Equity, calculated at a rate equal to the average rate earned on the investment
portfolios of the Company and its Subsidiaries during the initial 12-month
calendar year period included in the Plan Year, net of investment expenses
relating to such portfolios; and

(ii)
Cash Flow, calculated at the following rates: (A) with respect to all business
other than property business, the average risk free rate equal to the yield on a
U.S. Treasury security with a duration equal to estimated weighted average
duration of the underwriting (or policy) year liabilities, net of estimated
investment expenses relating to a portfolio of U.S. Treasury securities, and,
(B) with respect to property business, the average






--------------------------------------------------------------------------------





risk free rate equal to the yield on a U.S. Treasury security with a one year
duration, net of estimated investment expenses relating to a portfolio of U.S.
Treasury securities.
“Pre-Tax Profit” means, with respect to each of the Insurance Segment, the
Mortgage Segment and the Reinsurance Segment for a given Plan Year, the sum of
(i) Underwriting Profit (Loss) and (ii) Investment Income.
“Underwriting Profit (Loss)” reflects, with respect to each of the Insurance
Segment, the Mortgage Segment and the Reinsurance Segment for a given Plan Year,
(i) net premiums earned, fee income, losses and loss adjustment expenses
incurred and acquisition expenses attributable to Policies having an inception
or renewal date within the Plan Year and (ii) all other Operating Expenses
incurred during the initial 12-month calendar year period included in the Plan
Year. For such purposes, CAT Business shall be reflected in the Formula Approach
in the manner described in Section 4.3(f) of the Plan.



